DETAILED ACTION

The following is an Allowance in response to Applicant's response filed on 1/28/2021.  Applicant has amended claims 1-2, 6-9, 13-16, 19-20.  Claims 1-20 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 1-20 are allowed.
The claims are eligible subject matter because of applicant’s 1/28/21 amendments and arguments, specifically p. 10-11.  The claims are allowable over the art in light of the applicant’s amendments and arguments on 1/28/21, specifically p. 11-13 of the remarks.   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a 

A. Turner et al. (US 20190362389 A1), a system for linking a consumption history of media to a consumer, including: creating a profile of the consumer using a blockchain-based media ledger; enabling the consumer to subscribe to advertisement networks; recording at least one of consumptions of the media and transactions by the consumer as a media consumption history on a content catalog of a digital right management (DRM); and ingesting the media consumption history into the blockchain-based media ledger from the content catalog of the DRM. Keywords include blockchain, advertising, cryptographic tokens, and DRM

B. Sasapu (US 2019/0130453 A1), a system that performs operations including receiving, by a processor, internal transaction data from an internal customer profile associated with a customer; receiving, by the processor, external transaction data from an external customer profile associated with the customer; analyzing, by the processor and via a collaborative scoring algorithm, aggregate transaction data comprising the internal transaction data and external transaction data; determining, by the processor, a customer relevance value for an item based on the analyzing the aggregate transaction data; retrieving, by the processor, the 

C. Clawson et al. (US 2020/0136805 A1), a method obtaining first and second sets of block chain modifications from first and second exchange servers by parsing the sets of block chain modifications to identify attributes associated with a first block chain modification included in the first set of block chain modifications, and automatically correlating the first block chain modification with a second block chain modification included in the second set of block chain modifications as corresponding components of an exchange associated with the first user

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624